               Case 19-01298-MAM         Doc 294      Filed 05/08/20     Page 1 of 19




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
____________________________________/

ROBERT C. FURR not individually but                           ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.

      Defendants.
____________________________________/

    CHAPTER 7 TRUSTEE ROBERT C. FURR’S RESPONSE IN OPPOSITION
  TO ADVERSARY DEFENDANT JEFFREY SISKIND’S (I) MOTION TO EXTEND
TIME TO CONDUCT DISCOVERY[ECF NO. 284]; AND (II) MOTION TO CONTINUE
  PRETRIAL AND FOR EXTENSION OF PRETRIAL DEADLINES [ECF NO. 290]

         Plaintiff, Robert C. Furr (the “Trustee” or “Plaintiff”), not individually, but as Chapter 7

Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (“Debtor” or “C&A”),

files this Response in Opposition (the “Response”) to the (i) Motion to Extend Time to Conduct

Discovery [ECF No. 284] (“Motion to Extend”); and (ii) Motion to Continue Pretrial Conference

and for Extension of Pretrial Deadlines [ECF No. 290] (the “Motion to Continue”) filed by

Defendant Jeffrey Siskind (“Siskind”), and states:

         1.      Defendant Siskind is the architect of every transaction at issue in this Adversary

Proceeding. Significantly, Siskind chose to file this Chapter 7 case in his capacity as both

managing member of the Debtor and as its pre-petition counsel [Main Case, ECF No. 1].
             Case 19-01298-MAM          Doc 294     Filed 05/08/20     Page 2 of 19




Siskind has actively participated in this Adversary Proceeding since its inception despite having

been disqualified as counsel to parties other than himself (i.e., the “Related Defendants”). [ECF

No. 92].

        2.     Now, on the eve of the pretrial conference, Siskind seeks a belated six (6) month

extension of the pretrial conference and a continuance of all expired pretrial deadlines. Motion to

Continue at ¶7. The Trustee opposes the request and requests that the case be set for trial as soon

as practicable, including through virtual means, to avoid unnecessary delays in adjudicating the

merits of the remaining counts set forth in the First Amended Complaint [Adv. ECF No. 95].

        3.     This Adversary Proceeding has been pending since August 6, 2019 [ECF No.1].

On August 7, 2019, the Court issued its Order Setting Filing and Disclosure Requirements for

Pretrial and Trial [ECF No. 4] (the “Pretrial Order”). The Pretrial Order was twice amended by

mutual agreement of all of the parties [ECF Nos. 59, 197]. The current pretrial schedule has

been in place since December 16, 2019. Notably, apart from Siskind, none of the other co-

Defendants have sought to modify the Pretrial Order and are separately represented by counsel.

        4.     There are at least four independent reasons to deny the Motion to Continue and

the Motion to Extend.

        5.     First, Siskind claims that he has been denied an opportunity to depose witnesses

including, the Chapter 7 Trustee and his forensic accountant. See Motion to Extend at ¶2. This

is false. The Trustee’s deposition was scheduled by agreement of the parties on February 11,

2020.   In the middle of the night before the deposition, Siskind unilaterally cancelled the

deposition [ECF No. 247]. Siskind made no further effort to reschedule the deposition, but

raised the issue with the Court as recently as March 31, 2020 during the hearing on Siskind’s

Motion to Lift Preliminary Injunction [ECF No. 259]. At the time, the Court admonished the

parties to conduct depositions using means consistent with social distancing.
                                                2
             Case 19-01298-MAM          Doc 294      Filed 05/08/20     Page 3 of 19




       6.      Moreover, Siskind did not attempt to coordinate the deposition of the Trustee or

his experts until Thursday, April 23, 2020 at 10:39 p.m. The Trustee’s counsel provided him

dates for the deposition of the Trustee and his experts the following afternoon. At that time, the

Trustee’s counsel advised Siskind that he would agree to seek a modification of the Pretrial

Order in order to permit Siskind to depose the witnesses prior to the May 12, 2020 pretrial

conference. Siskind declined to notice the depositions and instead demanded the Trustee’s

counsel provide him copies of his firm’s insurance policies (Trustee’s counsel declined this

invitation). See Correspondence between J. Suarez and Siskind, a copy of which is annexed as

Composite Exhibit “A”.

       7.      Second, Siskind claims that the parties have failed to confer on the joint pretrial

stipulation. See Motion to Continue at ¶6. This is also false. In compliance with the Pretrial

Order, the Trustee’s counsel provided Defendants with a proposed draft of a joint pretrial

stipulation on April 28, 2020 and again inquired on May 7, 2020. Defendants have refused to

respond, to date, concerning the draft proposed stipulation. See Correspondence between J.

Suarez and J. Siskind, a copy of which is annexed as Composite Exhibit “B”.

       8.      Third, the Motion to Continue should be denied because it is untimely and

granting it would be prejudicial to the Trustee particularly where, as here, the Motion to

Continue seeks to extend deadlines that have already passed. The Trustee has complied with all

of the obligations of the Pretrial Order, including serving his trial exhibits and exhibit register

[ECF No. 288] and notice of intent to use summaries [ECF No. 287]. Siskind waited until he

had the benefit of receiving the Trustee’s trial materials before he sought to extend the deadlines.

       9.      Fourth, the Trustee timely disclosed his expert witnesses and provided their expert

reports ahead of schedule. The Pretrial Order required the Trustee to serve his expert reports by

April 28, 2020. The Trustee served his expert reports on April 21, 2020 together with his expert
                                                 3
             Case 19-01298-MAM          Doc 294      Filed 05/08/20     Page 4 of 19




disclosure upon Siskind and other co-Defendants. The Trustee thereafter made his experts

available to Siskind for deposition immediately upon request. See Exhibit “A.” Siskind has

similarly declined the opportunity depose the Trustee’s experts through means consistent with

social distancing.

       10.     The Trustee respectfully requests the Court set this Adversary Proceeding for trial

as soon as practicable given the procedural history of this case. This can be accomplished by way

of video conference for which the Court is well equipped to conduct such bench trials. While the

Trustee is sympathetic to the restrictions imposed upon litigants by the Coronavirus pandemic,

this global tragedy should not be used simply as a shield or excuse for litigants who have failed

to timely prepare their cases.

       11.     Indeed, the practice of conducting bench trials by video conference has been

successfully implemented in numerous cases with far greater complexity than this Adversary

Proceeding. See e.g., Jones v. DeSantis, Case No. 19-cv-00300-RH-MJF (N.D. Fla) (virtual trial

concerning Florida’s implementation of felon voting rights pursuant to Amendment 4 to the

Florida Constitution). In fact, even the United States Supreme Court has recently conducted oral

arguments by telephone for the first time in the history of our nation. There is no reason that this

case cannot similarly and fairly be tried through virtual means.

       WHEREFORE, the Plaintiff, Robert C. Furr, as Chapter 7 Trustee, respectfully requests

the Court enter an Order (i) denying the Motion for Extension and Motion to Continue; (ii)

scheduling trial in this Adversary Proceeding; and (iii) for such further relief as the Court deems

just and proper.




                                                 4
             Case 19-01298-MAM         Doc 294      Filed 05/08/20    Page 5 of 19




        Respectfully submitted this 8th day of May, 2020.

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel to the Chapter 7 Trustee
                                             100 S.E. 2nd Street, Suite 4400
                                             Miami, Florida 33131
                                             Tel.: (305) 349-2300
                                             Fax.: (305) 349-2310

                                             By:    /s/ Jesus M. Suarez
                                                    John H. Genovese, Esq.
                                                    Florida Bar No. 280852
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    Barry P. Gruher, Esq.
                                                    Florida Bar No. 960993

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF notification upon all interested parties registered to receive electronic notification

on this matter and/or via U.S. Mail as indicated on the Service List below on this 8th day of May,

2020.

                                             By: /s/ Jesus M. Suarez
                                                Jesus M. Suarez, Esq.




                                                5
            Case 19-01298-MAM          Doc 294     Filed 05/08/20    Page 6 of 19




                                       SERVICE LIST

Served Via CM/ECF Notification

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
philip@philipbharris.com


Philip B Harris on behalf of Defendant OB Real Estate Holdings 1732, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com


                                               6
            Case 19-01298-MAM         Doc 294     Filed 05/08/20   Page 7 of 19




Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind
philip@philipbharris.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                              7
Case 19-01298-MAM   Doc 294   Filed 05/08/20   Page 8 of 19




                    EXHIBIT A
                          Case 19-01298-MAM                Doc 294   Filed 05/08/20   Page 9 of 19


Suarez, Jesus

From:                                    Suarez, Jesus
Sent:                                    Friday, April 24, 2020 2:57 PM
To:                                      'Jeffrey Siskind'; philip@philipbharris.com
Cc:                                      Genovese, John; Gruher, Barry; rfurr@furrcohen.com
Subject:                                 RE: Chance & Anthem - Housekeeping Matters and Demand for Insurance Coverage
                                         Information


We will not agree to reschedule the pretrial conference date or extend any other deadlines. We encourage you to make
those dates work. In our experience, court reporting firms are readily scheduling video conference depositions. We are
again declining to provide you our firm’s insurance information.

Jesus M. Suarez
Genovese Joblove & Battista, P.A.
Direct 305.913.6682
jsuarez@gjb-law.com


From: Jeffrey Siskind <jeffsiskind@msn.com>
Sent: Friday, April 24, 2020 2:54 PM
To: Suarez, Jesus <jsuarez@gjb‐law.com>; philip@philipbharris.com
Cc: Genovese, John <jgenovese@gjb‐law.com>; Gruher, Barry <bgruher@gjb‐law.com>; rfurr@furrcohen.com
Subject: RE: Chance & Anthem ‐ Housekeeping Matters and Demand for Insurance Coverage Information

Those dates may be too close in time due to the need to schedule the videoconferencing. I will file the motion for an
extension and assume that you agree to same. Finally, I am again requesting that you provide me with your firm’s
insurance information.

Thank you,

Jeffrey M. Siskind, Esquire
SISKIND LEGAL,PLLC
1629 K Street, Ste. 300, NW Washington, DC 20006
113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
3465 Santa Barbara Drive Wellington, Florida 33414
TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com


Note: Because of the possibility that emails may be automatically sent to a junk mail folder by our servers, or our
unavailability to timely review all emails, you should NOT presume your email to this writer has been received
AND READ unless a reply from the recipient to your email has been received by you, which contains the full
contents of the email you provided to this writer.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the Internal Revenue Service,
we inform you that any tax advice contained in this communication (including any attachments), was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding any penalties under the Internal
Revenue Code or (2) promoting, marketing or recommending to another party any transaction matter addressed herein.
THE INFORMATION CONTAINED IN THIS TRANSMISSION IS ATTORNEY PRIVILEGED AND/OR CONFIDENTIAL
INFORMATION INTENDED FOR THE USE OF THE INDIVIDUAL OR ENTITY NAMED ABOVE. IF THE READER OF
THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED
THIS TRANSMISSION IN ERROR, PLEASE IMMEDIATELY NOTIFY ME BY TELEPHONE AND PERMANENTLY
DELETE THE ORIGINAL AND ANY COPY OF THIS E-MAIL AND DESTROY ANY PRINTOUT THEREOF. ****
PLEASE NOTE **** Delivery of this communication is not intended to create, and receipt does not constitute, an Attorney-
                                                                 1
                      Case 19-01298-MAM             Doc 294        Filed 05/08/20      Page 10 of 19
Client relationship. We cannot serve as your counsel in any matter unless we mutually agree that I will represent you. No
Attorney-Client relationship is formed unless specifically agreed to and signed in writing. The information contained in this
message and any documents accompanying this transmission are protected under the Electronic Communication Privacy
Act, 18 U.S.C. S2510-2521, and may be Attorney-Client Privileged and confidential information intended only for the use
of the individual(s) or entity named above. If the reader of this message is not the intended recipient, you are hereby
notified that any use of, disclosure, dissemination, distribution, reliance on the contents or copying of this communication
is strictly prohibited and may result in legal action against you. If you have received this message in error, please reply to
the sender advising of the error in transmission and immediately delete/destroy the message and any accompanying
documents. Alternatively, you may notify us by telephone immediately. No liability is accepted for any loss or damage
resulting from a computer virus, or resulting from a defect in transmission of this email or any attached file. If you reply to
this communication, it is the duty and obligation of the sender to take practical measures to purge or safeguard and avoid
providing sensitive metadata embedded in any electronic document to prevent the disclosure of confidential
information. A part of this law firm's practice involves the collection of debts on behalf of our clients. If you are
someone against whom one of our clients has a claim, please be aware that this communication is from a Debt Collector
as defined by the Fair Debt Collection Practices Act and any information obtained from you may be used for the purpose
of collecting a debt. Because e-mail can be altered electronically, the integrity of this communication cannot be
guaranteed.


From: Suarez, Jesus <jsuarez@gjb‐law.com>
Sent: Friday, April 24, 2020 2:43 PM
To: 'Jeffrey Siskind' <jeffsiskind@msn.com>; philip@philipbharris.com
Cc: Genovese, John <jgenovese@gjb‐law.com>; Gruher, Barry <bgruher@gjb‐law.com>; rfurr@furrcohen.com
Subject: RE: Chance & Anthem ‐ Housekeeping Matters and Demand for Insurance Coverage Information

Jeffrey–

    1. The Trustee is available for deposition by videoconferencing on April 30 and May 1. I am copying Mr. Harris in
       order to make sure that all counsel in this adversary proceeding coordinate their participation. Please confirm
       and notice the deposition by Monday and have your court reporting firm send us their videoconference
       instructions by no later than Tuesday. We suggest that you file an agreed ex‐parte motion to extend the April 28
       discovery deadline to permit for the scheduling of the deposition.
    2. Mr. Barbee and Mr. Eidson are available on 5/5 and 5/6. Mr. Barbee has a telephonic court appearance on 5/5
       at 10:30 a.m. but can be available thereafter. Same caveats as above.
    3. We decline your request to provide you with our insurance information and dispute the balance of your e‐mail.

Jesus

Jesus M. Suarez
Genovese Joblove & Battista, P.A.
Direct 305.913.6682
jsuarez@gjb-law.com


From: Jeffrey Siskind <jeffsiskind@msn.com>
Sent: Thursday, April 23, 2020 10:39 PM
To: Suarez, Jesus <jsuarez@gjb‐law.com>
Subject: Chance & Anthem ‐ Housekeeping Matters and Demand for Insurance Coverage Information

Jesus –
    (1) At this point I believe that it is appropriate that we agree that Robert Furr’s deposition will need to be
        conducted remotely by videoconference. Unless you believe that we first need Judge Mora’s consent to do so,
        we need to coordinate that by no later than the end of next week.
    (2) I also need to set in Alan Barbee for a remote deposition as well as your other expert(s), and I request that you
        suggest some dates in May that everyone can make themselves available so these can be scheduled.
    (3) Also, in view of the present context of the case, I am requesting that you provide me with complete information
        concerning your and your firm’s malpractice insurance coverage.
                                                               2
                         Case 19-01298-MAM                 Doc 294       Filed 05/08/20   Page 11 of 19

Please attend to these matters expeditiously so that we can move forward with this case. I realize that you have a lot of
other work, but the Furr deposition particularly has languished far too long.

Thank you,

Jeffrey M. Siskind, Esquire
SISKIND LEGAL,PLLC
1629 K Street, Ste. 300, NW Washington, DC 20006
113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
3465 Santa Barbara Drive Wellington, Florida 33414
TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com


Note: Because of the possibility that emails may be automatically sent to a junk mail folder by our servers, or our
unavailability to timely review all emails, you should NOT presume your email to this writer has been received
AND READ unless a reply from the recipient to your email has been received by you, which contains the full
contents of the email you provided to this writer.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the Internal Revenue Service,
we inform you that any tax advice contained in this communication (including any attachments), was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding any penalties under the Internal
Revenue Code or (2) promoting, marketing or recommending to another party any transaction matter addressed herein.
THE INFORMATION CONTAINED IN THIS TRANSMISSION IS ATTORNEY PRIVILEGED AND/OR CONFIDENTIAL
INFORMATION INTENDED FOR THE USE OF THE INDIVIDUAL OR ENTITY NAMED ABOVE. IF THE READER OF
THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED
THIS TRANSMISSION IN ERROR, PLEASE IMMEDIATELY NOTIFY ME BY TELEPHONE AND PERMANENTLY
DELETE THE ORIGINAL AND ANY COPY OF THIS E-MAIL AND DESTROY ANY PRINTOUT THEREOF. ****
PLEASE NOTE **** Delivery of this communication is not intended to create, and receipt does not constitute, an Attorney-
Client relationship. We cannot serve as your counsel in any matter unless we mutually agree that I will represent you. No
Attorney-Client relationship is formed unless specifically agreed to and signed in writing. The information contained in this
message and any documents accompanying this transmission are protected under the Electronic Communication Privacy
Act, 18 U.S.C. S2510-2521, and may be Attorney-Client Privileged and confidential information intended only for the use
of the individual(s) or entity named above. If the reader of this message is not the intended recipient, you are hereby
notified that any use of, disclosure, dissemination, distribution, reliance on the contents or copying of this communication
is strictly prohibited and may result in legal action against you. If you have received this message in error, please reply to
the sender advising of the error in transmission and immediately delete/destroy the message and any accompanying
documents. Alternatively, you may notify us by telephone immediately. No liability is accepted for any loss or damage
resulting from a computer virus, or resulting from a defect in transmission of this email or any attached file. If you reply to
this communication, it is the duty and obligation of the sender to take practical measures to purge or safeguard and avoid
providing sensitive metadata embedded in any electronic document to prevent the disclosure of confidential
information. A part of this law firm's practice involves the collection of debts on behalf of our clients. If you are
someone against whom one of our clients has a claim, please be aware that this communication is from a Debt Collector
as defined by the Fair Debt Collection Practices Act and any information obtained from you may be used for the purpose
of collecting a debt. Because e-mail can be altered electronically, the integrity of this communication cannot be
guaranteed.




                                                                     3
Case 19-01298-MAM   Doc 294   Filed 05/08/20   Page 12 of 19




                    EXHIBIT B
                         Case 19-01298-MAM                 Doc 294       Filed 05/08/20   Page 13 of 19


Suarez, Jesus

From:                                    Jeffrey Siskind <jeffsiskind@msn.com>
Sent:                                    Tuesday, April 28, 2020 4:51 PM
To:                                      Suarez, Jesus
Cc:                                      philip@philipbharris.com
Subject:                                 RE: Furr v. Siskind - ADV. NO. 19-01298-MAM


No. I disagree. Settlement discussions are mandatory.

Thank you,

Jeffrey M. Siskind, Esquire
SISKIND LEGAL,PLLC
1629 K Street, Ste. 300, NW Washington, DC 20006
113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
3465 Santa Barbara Drive Wellington, Florida 33414
TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com


Note: Because of the possibility that emails may be automatically sent to a junk mail folder by our servers, or our
unavailability to timely review all emails, you should NOT presume your email to this writer has been received
AND READ unless a reply from the recipient to your email has been received by you, which contains the full
contents of the email you provided to this writer.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the Internal Revenue Service,
we inform you that any tax advice contained in this communication (including any attachments), was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding any penalties under the Internal
Revenue Code or (2) promoting, marketing or recommending to another party any transaction matter addressed herein.
THE INFORMATION CONTAINED IN THIS TRANSMISSION IS ATTORNEY PRIVILEGED AND/OR CONFIDENTIAL
INFORMATION INTENDED FOR THE USE OF THE INDIVIDUAL OR ENTITY NAMED ABOVE. IF THE READER OF
THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED
THIS TRANSMISSION IN ERROR, PLEASE IMMEDIATELY NOTIFY ME BY TELEPHONE AND PERMANENTLY
DELETE THE ORIGINAL AND ANY COPY OF THIS E-MAIL AND DESTROY ANY PRINTOUT THEREOF. ****
PLEASE NOTE **** Delivery of this communication is not intended to create, and receipt does not constitute, an Attorney-
Client relationship. We cannot serve as your counsel in any matter unless we mutually agree that I will represent you. No
Attorney-Client relationship is formed unless specifically agreed to and signed in writing. The information contained in this
message and any documents accompanying this transmission are protected under the Electronic Communication Privacy
Act, 18 U.S.C. S2510-2521, and may be Attorney-Client Privileged and confidential information intended only for the use
of the individual(s) or entity named above. If the reader of this message is not the intended recipient, you are hereby
notified that any use of, disclosure, dissemination, distribution, reliance on the contents or copying of this communication
is strictly prohibited and may result in legal action against you. If you have received this message in error, please reply to
the sender advising of the error in transmission and immediately delete/destroy the message and any accompanying
documents. Alternatively, you may notify us by telephone immediately. No liability is accepted for any loss or damage
resulting from a computer virus, or resulting from a defect in transmission of this email or any attached file. If you reply to
this communication, it is the duty and obligation of the sender to take practical measures to purge or safeguard and avoid
providing sensitive metadata embedded in any electronic document to prevent the disclosure of confidential
information. A part of this law firm's practice involves the collection of debts on behalf of our clients. If you are
someone against whom one of our clients has a claim, please be aware that this communication is from a Debt Collector
as defined by the Fair Debt Collection Practices Act and any information obtained from you may be used for the purpose
of collecting a debt. Because e-mail can be altered electronically, the integrity of this communication cannot be
guaranteed.


From: Suarez, Jesus <jsuarez@gjb‐law.com>
Sent: Tuesday, April 28, 2020 4:47 PM
                                                                     1
                      Case 19-01298-MAM             Doc 294       Filed 05/08/20   Page 14 of 19

To: philip@philipbharris.com; Jeffrey Siskind (jeffsiskind@msn.com) <jeffsiskind@msn.com>
Cc: Gruher, Barry <bgruher@gjb‐law.com>; Genovese, John <jgenovese@gjb‐law.com>; rfurr@furrcohen.com
Subject: Furr v. Siskind ‐ ADV. NO. 19‐01298‐MAM

Counsel,

Attached is our proposed draft joint pre‐trial stipulation.

Please provide us your proposed revisions in red‐line.

The local form requires us to certify that we have conferred regarding settlement of this case. The Trustee proposes to
certify that settlement discussions in this case are unwarranted.

Jesus


                            Jesus M. Suarez
                            100 SE 2nd Street, Suite 4400
                            Miami, Florida 33131
                            Main 305.349.2300
                            Direct 305.913.6682
                            Fax 305.428.8831
                            jsuarez@gjb‐law.com|www.gjb-law.com

                    Miami | Fort Lauderdale | Tampa




                                                              2
                         Case 19-01298-MAM                 Doc 294       Filed 05/08/20   Page 15 of 19


Suarez, Jesus

From:                                    Suarez, Jesus
Sent:                                    Tuesday, April 28, 2020 5:21 PM
To:                                      'Jeffrey Siskind'; philip@philipbharris.com
Cc:                                      Gruher, Barry; Genovese, John; rfurr@furrcohen.com
Subject:                                 RE: Furr v. Siskind - ADV. NO. 19-01298-MAM


We need to submit the pretrial stipulation one business day prior to the pretrial conference.

Jesus M. Suarez
Genovese Joblove & Battista, P.A.
Direct 305.913.6682
jsuarez@gjb-law.com


From: Jeffrey Siskind <jeffsiskind@msn.com>
Sent: Tuesday, April 28, 2020 5:10 PM
To: Suarez, Jesus <jsuarez@gjb‐law.com>; philip@philipbharris.com
Cc: Gruher, Barry <bgruher@gjb‐law.com>; Genovese, John <jgenovese@gjb‐law.com>; rfurr@furrcohen.com
Subject: RE: Furr v. Siskind ‐ ADV. NO. 19‐01298‐MAM

When do you need to have this back?

Thank you,

Jeffrey M. Siskind, Esquire
SISKIND LEGAL,PLLC
1629 K Street, Ste. 300, NW Washington, DC 20006
113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
3465 Santa Barbara Drive Wellington, Florida 33414
TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com


Note: Because of the possibility that emails may be automatically sent to a junk mail folder by our servers, or our
unavailability to timely review all emails, you should NOT presume your email to this writer has been received
AND READ unless a reply from the recipient to your email has been received by you, which contains the full
contents of the email you provided to this writer.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the Internal Revenue Service,
we inform you that any tax advice contained in this communication (including any attachments), was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding any penalties under the Internal
Revenue Code or (2) promoting, marketing or recommending to another party any transaction matter addressed herein.
THE INFORMATION CONTAINED IN THIS TRANSMISSION IS ATTORNEY PRIVILEGED AND/OR CONFIDENTIAL
INFORMATION INTENDED FOR THE USE OF THE INDIVIDUAL OR ENTITY NAMED ABOVE. IF THE READER OF
THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED
THIS TRANSMISSION IN ERROR, PLEASE IMMEDIATELY NOTIFY ME BY TELEPHONE AND PERMANENTLY
DELETE THE ORIGINAL AND ANY COPY OF THIS E-MAIL AND DESTROY ANY PRINTOUT THEREOF. ****
PLEASE NOTE **** Delivery of this communication is not intended to create, and receipt does not constitute, an Attorney-
Client relationship. We cannot serve as your counsel in any matter unless we mutually agree that I will represent you. No
Attorney-Client relationship is formed unless specifically agreed to and signed in writing. The information contained in this
message and any documents accompanying this transmission are protected under the Electronic Communication Privacy
Act, 18 U.S.C. S2510-2521, and may be Attorney-Client Privileged and confidential information intended only for the use
of the individual(s) or entity named above. If the reader of this message is not the intended recipient, you are hereby

                                                                     1
                      Case 19-01298-MAM             Doc 294        Filed 05/08/20      Page 16 of 19
notified that any use of, disclosure, dissemination, distribution, reliance on the contents or copying of this communication
is strictly prohibited and may result in legal action against you. If you have received this message in error, please reply to
the sender advising of the error in transmission and immediately delete/destroy the message and any accompanying
documents. Alternatively, you may notify us by telephone immediately. No liability is accepted for any loss or damage
resulting from a computer virus, or resulting from a defect in transmission of this email or any attached file. If you reply to
this communication, it is the duty and obligation of the sender to take practical measures to purge or safeguard and avoid
providing sensitive metadata embedded in any electronic document to prevent the disclosure of confidential
information. A part of this law firm's practice involves the collection of debts on behalf of our clients. If you are
someone against whom one of our clients has a claim, please be aware that this communication is from a Debt Collector
as defined by the Fair Debt Collection Practices Act and any information obtained from you may be used for the purpose
of collecting a debt. Because e-mail can be altered electronically, the integrity of this communication cannot be
guaranteed.


From: Suarez, Jesus <jsuarez@gjb‐law.com>
Sent: Tuesday, April 28, 2020 4:47 PM
To: philip@philipbharris.com; Jeffrey Siskind (jeffsiskind@msn.com) <jeffsiskind@msn.com>
Cc: Gruher, Barry <bgruher@gjb‐law.com>; Genovese, John <jgenovese@gjb‐law.com>; rfurr@furrcohen.com
Subject: Furr v. Siskind ‐ ADV. NO. 19‐01298‐MAM

Counsel,

Attached is our proposed draft joint pre‐trial stipulation.

Please provide us your proposed revisions in red‐line.

The local form requires us to certify that we have conferred regarding settlement of this case. The Trustee proposes to
certify that settlement discussions in this case are unwarranted.

Jesus


                            Jesus M. Suarez
                            100 SE 2nd Street, Suite 4400
                            Miami, Florida 33131
                            Main 305.349.2300
                            Direct 305.913.6682
                            Fax 305.428.8831
                            jsuarez@gjb‐law.com|www.gjb-law.com

                    Miami | Fort Lauderdale | Tampa




                                                               2
                         Case 19-01298-MAM                  Doc 294       Filed 05/08/20      Page 17 of 19


Suarez, Jesus

From:                                    Suarez, Jesus
Sent:                                    Wednesday, May 6, 2020 3:05 PM
To:                                      'Jeffrey Siskind'; 'philip@philipbharris.com'
Cc:                                      Gruher, Barry; Genovese, John; rfurr@furrcohen.com
Subject:                                 SERVICE OF COURT DOCUMENT- Furr v. Siskind - ADV. NO. 19-01298-MAM
Attachments:                             Trustee's Exhibit Register.pdf; Attachments.html




   Citrix Attachments                                                     Expires August 4, 2020


        Exhibits wo Trust Records.zip                                                  1 GB


        Download Attachments

   Jesus Suarez uses Citrix Files to share documents securely.




Attached is our trial exhibit register. Also, you can download our trial exhibits through the link above. We sent you both
a copy on a USB drive via FEDEX. The tracking indicates that you received it earlier today. We have not sent Mr. Harris
the exhibit containing Mr. Siskind’s trust records and it is not in the Sharefile above. Please get back to me on the
pretrial stip. Thank you.

Jesus


Jesus M. Suarez
Genovese Joblove & Battista, P.A.
Direct 305.913.6682
jsuarez@gjb-law.com


From: Suarez, Jesus
Sent: Tuesday, April 28, 2020 5:21 PM
To: 'Jeffrey Siskind' <jeffsiskind@msn.com>; philip@philipbharris.com
Cc: Gruher, Barry <bgruher@gjb‐law.com>; Genovese, John <jgenovese@gjb‐law.com>; rfurr@furrcohen.com
Subject: RE: Furr v. Siskind ‐ ADV. NO. 19‐01298‐MAM

We need to submit the pretrial stipulation one business day prior to the pretrial conference.

Jesus M. Suarez
Genovese Joblove & Battista, P.A.
Direct 305.913.6682
jsuarez@gjb-law.com


From: Jeffrey Siskind <jeffsiskind@msn.com>
Sent: Tuesday, April 28, 2020 5:10 PM

                                                                      1
                         Case 19-01298-MAM                 Doc 294       Filed 05/08/20   Page 18 of 19

To: Suarez, Jesus <jsuarez@gjb‐law.com>; philip@philipbharris.com
Cc: Gruher, Barry <bgruher@gjb‐law.com>; Genovese, John <jgenovese@gjb‐law.com>; rfurr@furrcohen.com
Subject: RE: Furr v. Siskind ‐ ADV. NO. 19‐01298‐MAM

When do you need to have this back?

Thank you,

Jeffrey M. Siskind, Esquire
SISKIND LEGAL,PLLC
1629 K Street, Ste. 300, NW Washington, DC 20006
113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
3465 Santa Barbara Drive Wellington, Florida 33414
TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com


Note: Because of the possibility that emails may be automatically sent to a junk mail folder by our servers, or our
unavailability to timely review all emails, you should NOT presume your email to this writer has been received
AND READ unless a reply from the recipient to your email has been received by you, which contains the full
contents of the email you provided to this writer.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the Internal Revenue Service,
we inform you that any tax advice contained in this communication (including any attachments), was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding any penalties under the Internal
Revenue Code or (2) promoting, marketing or recommending to another party any transaction matter addressed herein.
THE INFORMATION CONTAINED IN THIS TRANSMISSION IS ATTORNEY PRIVILEGED AND/OR CONFIDENTIAL
INFORMATION INTENDED FOR THE USE OF THE INDIVIDUAL OR ENTITY NAMED ABOVE. IF THE READER OF
THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED
THIS TRANSMISSION IN ERROR, PLEASE IMMEDIATELY NOTIFY ME BY TELEPHONE AND PERMANENTLY
DELETE THE ORIGINAL AND ANY COPY OF THIS E-MAIL AND DESTROY ANY PRINTOUT THEREOF. ****
PLEASE NOTE **** Delivery of this communication is not intended to create, and receipt does not constitute, an Attorney-
Client relationship. We cannot serve as your counsel in any matter unless we mutually agree that I will represent you. No
Attorney-Client relationship is formed unless specifically agreed to and signed in writing. The information contained in this
message and any documents accompanying this transmission are protected under the Electronic Communication Privacy
Act, 18 U.S.C. S2510-2521, and may be Attorney-Client Privileged and confidential information intended only for the use
of the individual(s) or entity named above. If the reader of this message is not the intended recipient, you are hereby
notified that any use of, disclosure, dissemination, distribution, reliance on the contents or copying of this communication
is strictly prohibited and may result in legal action against you. If you have received this message in error, please reply to
the sender advising of the error in transmission and immediately delete/destroy the message and any accompanying
documents. Alternatively, you may notify us by telephone immediately. No liability is accepted for any loss or damage
resulting from a computer virus, or resulting from a defect in transmission of this email or any attached file. If you reply to
this communication, it is the duty and obligation of the sender to take practical measures to purge or safeguard and avoid
providing sensitive metadata embedded in any electronic document to prevent the disclosure of confidential
information. A part of this law firm's practice involves the collection of debts on behalf of our clients. If you are
someone against whom one of our clients has a claim, please be aware that this communication is from a Debt Collector
as defined by the Fair Debt Collection Practices Act and any information obtained from you may be used for the purpose
of collecting a debt. Because e-mail can be altered electronically, the integrity of this communication cannot be
guaranteed.


From: Suarez, Jesus <jsuarez@gjb‐law.com>
Sent: Tuesday, April 28, 2020 4:47 PM
To: philip@philipbharris.com; Jeffrey Siskind (jeffsiskind@msn.com) <jeffsiskind@msn.com>
Cc: Gruher, Barry <bgruher@gjb‐law.com>; Genovese, John <jgenovese@gjb‐law.com>; rfurr@furrcohen.com
Subject: Furr v. Siskind ‐ ADV. NO. 19‐01298‐MAM

Counsel,

                                                                     2
                      Case 19-01298-MAM             Doc 294       Filed 05/08/20   Page 19 of 19

Attached is our proposed draft joint pre‐trial stipulation.

Please provide us your proposed revisions in red‐line.

The local form requires us to certify that we have conferred regarding settlement of this case. The Trustee proposes to
certify that settlement discussions in this case are unwarranted.

Jesus


                            Jesus M. Suarez
                            100 SE 2nd Street, Suite 4400
                            Miami, Florida 33131
                            Main 305.349.2300
                            Direct 305.913.6682
                            Fax 305.428.8831
                            jsuarez@gjb‐law.com|www.gjb-law.com

                    Miami | Fort Lauderdale | Tampa




                                                              3
